NONPRECEDENTIAL  DISPOSITION  
                      To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals
                                   For  the  Seventh  Circuit  
                                   Chicago,  Illinois  60604  
                                   Argued  January  21,  2016  
                                  Decided  September  14,  2016  
  
  
                                                  Before  
  
                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                            MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  15-­‐‑1036                                                              Appeal  from  the  United  
                                                                             States  District  Court  for  
TIMOTHY  BELL,  
                                                                             the  Central  District  of  
   Plaintiff-­‐‑Appellant,  
                                                                             Illinois.  
           v.  
                                                                             No.  12-­‐‑3138-­‐‑CSB-­‐‑DGB  
EUGENE  MCADORY,  et  al.,                                                   Colin  S.  Bruce,  Judge.  
   Defendants-­‐‑Appellees.  
  
  
  
                                                   Order  
  
      Our  opinion  of  last  April  directed  the  district  court  to  treat  post-­‐‑judgment  
papers  that  Timothy  Bell  had  filed  there  as  a  motion  under  Fed.  R.  App.  P.  4(a)(5)  
for  additional  time  to  appeal.  The  district  judge  now  has  done  so  and,  in  an  order  
dated  September  6,  has  found  that  Bell  lacks  excusable  neglect  or  good  cause  for  
not  filing  a  timely  appeal.  
  
No.  15-­‐‑1036                                                                             Page  2  
  
  
      Our  review  of  such  a  decision  is  deferential,  see  Pioneer  Investment  Services  
Co.  v.  Brunswick  Associates  LP,  507  U.S.  380  (1993),  and  we  do  not  see  any  problem  
in  the  district  court’s  disposition.  The  judge  stressed  that  his  order  on  the  merits  
had  itself  informed  Bell  that  he  must  appeal  within  30  days  of  “the  entry  of  
judgment”,  so  that  even  if  imprisoned  litigants  are  apt  to  misunderstand  the  
Appellate  Rules,  Bell  knew  the  deadline.  His  contention  that  another  inmate  had  
told  him  that  time  is  calculated  from  a  decision’s  receipt  in  the  prison,  rather  
than  its  entry  in  the  district  court,  cannot  justify  disregarding  information  
provided  directly  by  the  court.  Bell’s  delay  therefore  lacks  a  good  cause  and  
cannot  be  attributed  “excusable”  neglect.  Accordingly,  we  dismiss  Bell’s  appeal  
for  lack  of  appellate  jurisdiction.